Citation Nr: 1012802	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-41 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 
1976, and from January 29, 1981 to February 11, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

A hearing was held before a decision review officer at the 
RO in August 2005.  A transcript of these proceedings has 
been associated with the Veteran's claims file.  

The case was previously before the Board in August 2007, at 
which time other issues which were on appeal were disposed 
of, including the issue of service connection for scoliosis 
and congenital defect of the dorsal spine.  The Board found 
that new and material evidence had been received to reopen a 
claim for service connection for residuals of left ankle 
fracture, claimed as torn ligaments, and remanded that 
issue, along with the issues of entitlement to service 
connection for a right shoulder disorder, a lower back 
disorder, sinusitis, and bilateral hearing loss, to the RO 
for further development.  

In May 2008, the RO granted entitlement to service 
connection for left ear hearing loss.

In January 2009, the Board denied entitlement to service 
connection for residuals of left ankle fracture, claimed as 
torn ligaments, a right shoulder disorder, a lower back 
disorder, and sinusitis.  The Board also remanded again the 
issue of entitlement to service connection for right ear 
hearing loss for compliance with the August 2007 Board 
decision.  


FINDING OF FACT

The medical evidence indicates that right ear hearing loss 
did not have its onset in active service or as a result of 
military service.




CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA.

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

A VCAA letter was sent in March 2003, which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.

The Board also finds that any deficiency in the notice to 
the claimant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the United States Court of Appeals for Veterans Claims 
(Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has 
been rebutted in this case by the following: (1) based on 
the communications sent to the claimant over the course of 
this appeal, the claimant clearly has actual knowledge of 
the evidence the claimant is required to submit in this 
case; and (2) based on the claimant's contentions as well as 
the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07- 
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  In order 
for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment 
records, VA medical treatment records, and identified 
private medical records to the extent available, have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has also been provided VA examinations in connection 
with his claim.  38 C.F.R. § 3.159(c)(4).  And a transcript 
of his testimony before the decision review officer at the 
RO in August 2005 has been associated with the claims file.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.

The claimant was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in April 2006, September 2007, and April 2009.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.  Service Connection

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
when the disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and (3) medical, or in certain circumstances, lay evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  
Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a 
demonstration of continuity of symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes 
where there is no credible lay evidence of a continuity of 
symptomatology.  Davidson; see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Veteran can attest to factual matters of which he or she 
had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, a lay 
person is generally not capable of making medical 
conclusions, thus, statements regarding causation are 
generally not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements or opinions.  See Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004).  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997);  see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran 
is competent to report what comes through the senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence 
of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was 
not a determination 'medical in nature' and was capable of 
lay observation."  Thus, the Veteran's lay testimony 
regarding varicose vein symptomatology in service 
represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  The relevance of lay evidence is 
not limited to the third situation, but extends to the first 
two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")). See Barr, supra.

In this case, the Veteran contends that he has right ear 
hearing loss that is due to his active military service.  He 
presented testimony to that effect during a hearing held at 
the RO in August 2005.  He recounted duties such as being 
assigned to a transportation unit which exposed him to 
machine gunfire on a continued basis.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Service medical records reflect evaluation and treatment for 
hearing problems and a  November 1974 narrative summary 
noted "hearing loss secondary to exposure to excessive noise 
in Vietnam."  The record did not specify whether this loss 
affected one or both hears, and no specific information 
regarding the severity of the loss was given.  The Veteran 
was noted to have hearing thresholds in the left ear at 45 
decibels at 4000 Hertz in October 1970, and at 25 decibels 
at 4000 Hertz in March 1976.  In March 1976, the right ear 
had 20 decibels at 500 Hertz, 15 at 1000 Hertz, 15 at 2000 
Hertz, and 20 at 4000 Hertz.  On separation from service in 
March 1976, the Veteran denied a history of hearing loss.  

The Veteran has claimed that he has had continuing problems 
with his hearing since service.  

In April 2008, the Veteran was afforded a VA examination in 
connection with his claim. The examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination.  The Veteran was indicated to have 
bilateral hearing loss for VA purposes.  The examiner 
indicated that the Veteran had military noise exposure 
without hearing protection consisting of weapons fire, 
artillery, aircraft noise, and explosions.  The Veteran 
denied hearing loss prior to service and indicated no post-
service occupational or recreational noise exposure.  After 
examination, the Veteran was diagnosed with sensorineural 
hearing loss.  The examiner found that the Veteran had left 
ear hearing loss that was due to his service, but did not 
opine regarding the Veteran's right ear hearing loss.  The 
Veteran was indicated to have documented left ear hearing 
loss in service, but the examiner indicated that the 
Veteran's right ear hearing was normal throughout military 
service. 

In May 2009, the Veteran was again afforded a VA 
examination.  The Veteran's service treatment records were 
reviewed for the record.  The examiner opined that the 
Veteran's right ear hearing loss was not caused by or a 
result of military service.  He indicated that the right ear 
hearing was normal and without a threshold shift during 
military service.  The examiner stated that there is no 
military service-related noise-induced hearing pathology for 
which hearing loss in the right ear can be medically linked.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's right ear hearing loss.  There is no diagnosis of, 
or treatment for right ear hearing loss in service.  In 
addition, the April 2008 and May 2009 VA examiners both did 
not find a link between the Veteran's right ear hearing loss 
and his military service, with the May 2009 examiner 
specifically finding that the condition was not caused by 
his service.  

The Board notes that the Veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, the Veteran is not capable of 
making medical conclusions, thus, statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes through the senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted")).  

"[T]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  Id.  

In this case, the April 2008 and May 2009 medical opinions 
should be given the most weight.  While the Veteran did 
report that he had continuing problems with hearing since 
service, the Veteran is not a physician and therefore his 
opinions regarding causation are not competent.  In 
addition, the April 2008 and May 2009 VA examiners had the 
benefit of reviewing the Veteran's medical records in 
connection with their opinions.  The Board finds that the 
opinions of the May and December 2009 VA examiners most 
persuasive on these facts.  See also Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rational basis for doing so is 
given).  

The Board also notes that the contentions of continuity of 
symptomatology given by the Veteran are outweighed by more 
objective evidence such as the service records which show 
normal hearing in the right ear.  The lack of continuity of 
symptomatology is further demonstrated by the lack of post 
service treatment records until many years after service.  
In view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board concludes that the preponderance of the evidence 
is against finding that right ear hearing loss is 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for right ear hearing loss is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


